id office uilc cca_2009111812082124 number release date from ----------------- sent wednesday date pm to --------------------- cc ------------------- subject sec_469 analysis this responds to your question as to whether sec_469 applies to the facts of your case sec_469 of the internal_revenue_code provides that the term passive_activity shall not include any working_interest in any oil or gas property which the taxpayer holds directly or through an entity which does not limit the liability of the taxpayer with respect to such interest sec_1_469-1 of the income_tax regulations provides that for purposes of sec_469 and the regulations thereunder the term working_interest means a working or operating_mineral_interest in any tract_or_parcel_of_land within the meaning of sec_1 a thus the regulations under sec_469 define working_interest in oil or gas property for purposes of sec_469 by reference to the depletion rules set forth in and the regulations thereunder in general sec_611 provides for a reasonable allowance for depletion in the case of mines oil_and_gas wells and other natural deposits sec_614 defines the term property for purposes of computing the allowance for depletion as each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit mineral deposit is defined in sec_1_611-1 as referring to minerals in place sec_1_611-1 defines minerals to include ores of metals coal oil gas and all other natural metallic and nonmetallic deposits that section further states that minerals includes all of the minerals and other natural deposits subject_to depletion thus the exception provided by sec_469 for any working_interest in any oil or gas property is limited to a working_interest in natural deposits of oil_and_gas a working_interest in a natural_deposit of oil_and_gas the activity that has given rise to the losses at issue here is the production of fuel from a manmade nonconventional source a landfill landfill_gas is derived from the biodegradation of municipal_solid_waste under sec_45k a credit is available for the production of qualified_fuels attributable to the taxpayer under sec_45k the term qualified_fuels includes gas in contrast to produced from biomass biomass is defined in sec_45k as any organic material other than a oil and natural_gas or any product thereof and coal including lignite or any product thereof thus the activity giving rise to the losses at issue is defined in part by its being other than an activity involving oil_and_gas therefore for purposes of sec_469 the production and sale of landfill_gas does not constitute a working_interest in oil_and_gas property in addition for purposes of sec_469 the liability of the partners is limited in this case sec_1_469-1t provides that an entity limits the liability of the taxpayer with respect to the drilling or operation of a well pursuant to a working_interest held through such entity if the taxpayer's interest in the entity is in the form of a limited_partnership_interest in a partnership in which the taxpayer is not a general_partner stock in a corporation or an interest in any entity other than a limited_partnership or corporation that under applicable state law limits the potential liability of a holder of such an interest for all obligations of the entity to a determinable fixed amount for example the sum of the taxpayer's capital contributions the relevant analysis in this case is whether an entity limits the liability of the general partners with respect to the purported working_interest held through the entity on the facts provided the general_partnership does not directly hold the purported working_interest but instead owns the interest through a series of limited_liability companies and trusts the general_partnership does not have any direct interest in the activities involved here ie the extraction of methane from landfills to be converted into energy because it appears that the general_partnership holds its interest through various entities that limit liability under applicable state law the general partnership’s liability is limited with respect to such interest as a result none of the general partners are exposed to liability with respect to the interest even though they are general partners in the general_partnership since the general partners have used lower tier entities to limit their liability they do not hold the interest directly or indirectly in a way that does not limit their liability therefore the sec_469 exception to passive activities does not apply and the general provisions of sec_469 may act to limit the partners’ losses further support for this analysis is provided by the senate committee on finance s rep no pincite specifically the senate report states when the taxpayer’s form of ownership limits the liability of the taxpayer the interest possessed by such taxpayer is not a working_interest for purposes of the passive loss provision the same result follows with respect to any form of ownership that is substantially equivalent in its effect on liability to a limited_partnership_interest or interest in an s_corporation even if different in form the rule is applied by looking through tiered entities for example a general_partner in a partnership that owns a limited_partnership_interest in a partnership that owns a working_interest is not treated as owning a working_interest s rep no pincite if you receive further information that shows a change in the facts please resubmit the question for further reconsideration -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ---------------------------
